DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of claims 1-3,5-7 and 10-20 without traverse in the reply filed on 07/05/2022 is acknowledged. Claims 4,8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 in line 8 recites “the semiconductor body” which has an antecedent base issue. Examiner is interpreting it as  “the body region” i.e. referring to “a body region” in claim 13 line 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5-7,11,13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al.  (US 2018/0076308 A1) in view of NISHIMURA (US 2018/0047722 A1)

Regarding claim 1, Matsuo discloses,


    PNG
    media_image1.png
    507
    523
    media_image1.png
    Greyscale


A semiconductor transistor device (Fig. 3) , comprising: 
a source region (SDR)); 
a body region (BDR) comprising a channel region extending in a vertical direction (channel, para [0066]); 
a …… region (CDR); 
a gate region (GEL & GIF, para [0054]) arranged aside the channel region in a lateral direction; 
and a body contact region (interface of BDR with BME) made of an electrically conductive material (barrier metal film BME, para [0084]), wherein the body contact region forms a body contact area (area associated with the body contact region), wherein the body contact region is in electrical contact with the body region via the body contact area, wherein the body contact area is tilted with respect to the vertical direction and the lateral direction (BME has  tilted  contact area with BDR as seen, para [0056]).
But does not explicitly disclose , CDR is a drain region. 
Matsuo additionally discloses,  present invention can be applied to a semiconductor device including a trench gate IGBT. 
Meanwhile, NISHIMURA discloses, 
The ‘emitter’ and ‘collector’ in a bipolar transistor of an IGBT or the like may also be included in the scope of the terms ‘source” and ‘drain’ (para [0021]).
IGBT (Fig. 2, [0030]) shows 33/14 as drain region/drain electrode  respectively (analogous to BEL/CDR of Matsuo, Fig. 3) 
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to use CDR  as drain region, according to teaching of Nishimura, in order to function the device as  a trench gate IGBT, as taught by Matsuo. 

Regarding claim 2, Matsuo & NISHIMURA discloses the semiconductor transistor device of claim 1 and further disclose, further comprising a field electrode (EEL as marked) arranged in a field electrode trench (trench TRC of EEL, [0054]), wherein the tilted body contact area extends from a sidewall of the field electrode trench (as seen) .  

Regarding claim 3, Matsuo & NISHIMURA discloses the semiconductor transistor device of claim 2 and further disclose, wherein the body contact area extends between a proximal end arranged at the sidewall of the field electrode trench (lowermost end of the tilted area at the sidewall of TRC) and a distal end (uppermost end of the tilted area) arranged in a lateral distance from sidewall of the field electrode trench , the proximal end lying deeper with respect to the vertical direction than the distal end ( as seen lowermost end of the tilted area is deeper than its uppermost end).


Regarding claim 5, Matsuo & NISHIMURA discloses the semiconductor transistor device of claim 2 and further disclose, further comprising a field electrode contact region formed of the electrically conductive material (contact region of BME with EEL), wherein the field electrode contact region comprises a field electrode contact area (associated interface area of BME with EEL), and wherein the field electrode contact region is in electrical contact with the field electrode  via the field electrode contact area.

Regarding claim 6, Matsuo & NISHIMURA discloses the semiconductor transistor device of claim 5 and further disclose, wherein a portion of the field electrode contact area is arranged at a sidewall of the field electrode (portion of BME & EEL interface is arranged at sidewall of EEL).

Regarding claim 7, Matsuo & NISHIMURA discloses the semiconductor transistor device of claim 2 and further disclose, further comprising an insulation material filler (EIF, [0055]) arranged in the field electrode trench in addition to the field electrode, wherein an upper face of the insulation material (see as marked) filler is arranged on a lower vertical height than an upper end of the field electrode (uppermost end of EIL).

Regarding claim 11, Matsuo & NISHIMURA discloses the method  of claim 1 but does not explicitly discloses, wherein an angle formed between the tilted body contact area and the lateral direction is 100 at minimum and 800 at maximum
But Matsuo Fig.  3  above shows tilted body contact area makes an acute angle between 00  to 900  with the lateral direction. 
However, it is to be noted here that the claimed range of and the range 100 at minimum and 800 at maximum  and the range 00  to 900  taught by Matsuo overlaps each other.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 13, Matsuo discloses,
 A method for manufacturing a semiconductor transistor device (Fig. 3), comprising: 
forming a source region (SDR) ; 
forming a body region (BDR) comprising a channel region (para [0066]) extending in a vertical direction; 
forming a….. region (CDR); 
forming a gate region (GEL & GIF) arranged aside the channel region in a lateral direction; 
and forming a body contact region (interface of BDR with BME) made of an electrically conductive material (barrier metal film BME, para [0084]), wherein the body contact region forms a body contact area (area associated with the body contact region), wherein the body contact region is in electrical contact with the body region via the body contact area, wherein the body contact area is tilted with respect to the vertical direction and the lateral direction (BME has  tilted  contact area with BDR as shown , para [0056]).
But Matsuo does not explicitly disclose, CDR is a drain region.
and wherein the tilted body contact area and the lateral direction enclose an angle in a range of 300 to 600.
Matsuo additionally discloses,  present invention can be applied to a semiconductor device including a trench gate IGBT. 
Meanwhile, NISHIMURA discloses, 
The ‘emitter’ and ‘collector’ in a bipolar transistor of an IGBT or the like may also be included in the scope of the terms ‘source” and ‘drain’ (para [0021]).
IGBT (Fig. 2, [0030]) shows 33/14 as drain region/drain electrode  respectively (analogous to BEL/CDR of Matsuo, Fig. 3) 
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to use CDR  as drain region, according to teaching of Nishimura, in order to function the device as  a trench gate IGBT, as taught by Matsuo. 

Regarding claim 14, Matsuo & NISHIMURA discloses the method  of claim 1 and further discloses, wherein forming the body contact region comprises: 
etching a body contact groove ( see Fig. 15 below) having a sidewall (bottom wall of the groove) tilted with respect to the vertical direction and the lateral direction (FIG. 15);
 and depositing the electrically conductive material (BME , FIG. 17, para [0084]) into the body contact groove to form the body contact region (BDR & BME interface ) with the tilted body contact area at the tilted sidewall of the body contact groove (see Fig. 3 above)

    PNG
    media_image2.png
    361
    414
    media_image2.png
    Greyscale


Regarding claim 15, Matsuo & NISHIMURA discloses the method  of claim 14 and further discloses, further comprising: forming both a field electrode (EEL) and an insulation material filler (EIF) in a field electrode trench (TRC) etched into a semiconductor substrate (SUB), wherein the body contact area extends from a sidewall of the field electrode trench (as seen), wherein etching the body contact groove comprises: etching the insulation material filler (EIF) arranged in the field electrode trench (TRC) with a first selective etch chemistry in a first etch step ( see Figs. 12-13, EIF is etched to form HOP, para [0077]) ; and 1012-2921 / 2019P56096US18 etching a portion of the semiconductor body with a second etch chemistry in a subsequent second etch step (see Figs. 13-14, etching portion of BDR to form COP, para [0079]).

Regarding Claim 16, Matsuo discloses,
A semiconductor transistor device (Fig. 3) , comprising: 
a source region (SDR); 
a body region (BDR) comprising a channel region extending in a vertical direction (channel, para [0066]); 
a drain region (CDR) ; 
a gate region (GEL & GIF) arranged aside the channel region in a lateral direction; 
and a body contact region (interface of BDR with BME) made of an electrically conductive material (barrier metal film BME, para [0084]), wherein the body contact region forms a body contact area (area associated with the body contact region), wherein the body contact region is in electrical contact with the body region via the body contact area, wherein the body contact area is tilted with respect to the vertical direction and the lateral direction (BME has  tilted  contact area with BDR as seen) 
But Matsuo does not explicitly disclose, 
CDR is a drain region 
and wherein the tilted body contact area and the lateral direction enclose an angle in a range of 300 to 600.
Matsuo additionally discloses,  present invention can be applied to a semiconductor device including a trench gate IGBT. 
Meanwhile, NISHIMURA discloses, 
The ‘emitter’ and ‘collector’ in a bipolar transistor of an IGBT or the like may also be included in the scope of the terms ‘source” and ‘drain’ (para [0021]).
IGBT (Fig. 2, [0030]) shows 33/14 as drain region/drain electrode  respectively (analogous to BEL/CDR of Matsuo, Fig. 3) 
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to use CDR  as drain region, according to teaching of Nishimura, in order to function the device as  a trench gate IGBT, as taught by Matsuo. 
Matsuo & Nishimura still does not explicitly disclose, wherein the tilted body contact area and the lateral direction enclose an angle in a range of 300 to 600.
But Matsuo Fig. 3  above shows tilted body contact area makes an acute angle between 00  to 900  with the lateral direction. 
However, it is to be noted here that the claimed range of and the range of 300 to 600 and the range 00  to 900  taught by Matsuo overlaps each other.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 17, Matsuo & NISHIMURA discloses the semiconductor transistor device of claim 16 and further disclose,  wherein the tilted body contact area extends from a sidewall of a field electrode trench (TRC of EEL as marked) into the body region (as seen Fig. 3 above)

 Regarding claim 18, Matsuo & NISHIMURA discloses the semiconductor transistor device of claim 17 and further disclose, wherein a proximal end of the tilted body contact area (lowermost end of the tilted area at the sidewall of the TRC)  is arranged at the sidewall of the field electrode trench and a distal end of the tilted body contact area(uppermost end of the tilted area) is arranged at a lateral distance from the sidewall (as seen in Fig. 3 above).  

Regarding claim 19, Matsuo & NISHIMURA discloses the semiconductor transistor device of claim 16 and further disclose, further comprising a field electrode (EEL) arranged in a field electrode trench, wherein the tilted body contact area extends from a sidewall of the field electrode trench (as seen above).  

Regarding claim 20, Matsuo & NISHIMURA discloses the semiconductor transistor device of claim 19 and further disclose, further comprising a field electrode contact region formed of the electrically conductive material (contact region of EEL with BME) , wherein the field electrode contact region comprises a field electrode contact area (associated area at interface of EEL and BME) , and wherein the1012-2921 / 2019P56096US19 field electrode contact region is in electrical contact with the field electrode (EEL) via the field electrode contact area.



Allowable Subject Matter

Claims  10 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

With respect to claims 10 & 12, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

wherein a smallest vertical distance between the body contact region and a lower end of the body region is 450 nm at maximum (claim 10).   

(Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 990).

wherein the body contact area has a concave shape in a vertical cross-section of the semiconductor transistor device (claim 12).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813